DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 11/16/21, amended claim(s) 16 and 21, , canceled claims 17-20, 23-24, and 27-35, and new claim(s) 36-38 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure sensing device” in claim 16, which corresponds to “a flexible body 120 and the pressure sensor 112 positioned along a distal portion thereof” (see para [0024] of Applicant’s specification as originally filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 37, the claim term “a connection cable” (line 2) is ambiguous.  Claim 16 already recites “a connection cable,” and it is unclear whether the same connection cable is being referred to or whether this is the introduction of a new connection cable.  The claim is examined under the former interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 22, 26, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over “EUS-guided portal pressure measurement using a digital pressure wire with real-time remote display: in a novel, minimally invasive technique for direct measurement in an animal model,” by Schulman et al (hereinafter “Schulman”) in view of U.S. Patent Application Publication No. 2016/0067456 to Burkett and U.S. Patent Application Publication No. 2013/0006145 to Toomey et al. (hereinafter “Toomey”).
For claim 16, Schulman discloses a system for measuring a pressure in a vein (page 818, left column, first and second paragraphs), comprising:
a needle sized and shaped to be inserted through a working channel of an endoscope (“22 gauge FNA needle,” page 818, left column, fourth paragraph), the needle extending longitudinally and including a channel extending longitudinally therethrough (“22 gauge FNA needle,” page 818, left column, fourth paragraph); and
a pressure sensing device including a longitudinally extending body sized and shaped to be slidably inserted through the channel of the needle (“preloaded with a digital pressure wire,” page 818, left column, fourth paragraph) and a sensor mounted on a distal portion of the body (“this wire has a pressure sensor 3 cm from the tip,” page 818, left column, fourth paragraph), the sensor configured to detect information corresponding to a pressure of a flow of blood through a vein (”the portal vein was punctured,” and “the wire features a transmitter with the potential to stream pressure data wirelessly to a remote vital signs display,” page 818, left column, fourth paragraph);
wherein the pressure sensing device is longitudinally movable relative to the needle between an insertion configuration, in which the sensor is covered via a portion of the needle, and a pressure sensing configuration, in which a distal end of the body of the pressure sensing device extends distally past a distal end of the needle to expose the sensor to a flow of fluid within the vein (Examiner’s Note: functional language, i.e., capable of) (“a pressure sensor 3 cm from the tip and therefore was extruded this distance after puncture,” page 818, left column, fourth paragraph).

However, Burkett teaches a sensor (160) connected to a proximal portion of a pressure sensing device (as can be seen in Fig. 5) via a connection cable (140) (see Fig. 5) (also see para [0042]-[0043]).
It would have been obvious to a skilled artisan to modify Schulman such that the sensor connected to a proximal portion of the pressure sensing device via a connection cable, in view of the teachings of Burkett, because such a modification would be the simple substitution of a wired configuration for Sculman’s wireless configuration that would lead to the predictable result of transmitting the pressure data.
Schulman and Burkett do not expressly disclose wherein the distal end of the body of the pressure sensing device includes a sharp tip and the distal end of the needle is blunted so that, in the insertion configuration, the sharp tip of the pressure sensing device is housed within the channel of the needle, and, in the pressure sensing configuration, the pressure sensing device is moved distally relative the needle, exposing the sharp tip of the body to pierce a wall of the portal vein.
However, Toomey wherein a distal end of a needle includes a sharp tip for piercing a wall of the portal vein (as can be seen in Figs. 2A-2B) and the distal end of the body of the pressure sensing device includes a blunted end (as can be seen in Figs. 2A-2B) so that, in the insertion configuration, the distal end of the body is positioned relative to the sharp tip of the needle to prevent the sharp tip from damaging the working channel of the endoscope (Examiner’s Note: functional language, i.e., capable of) (as can be seen in Figs. 2A-2B, the blunt tip being capable of preventing the sharp tip shown in Figs. 2A-2B from damaging a working channel of an endoscope).
It would have been obvious to a skilled artisan to modify Schulman wherein the distal end of the body of the pressure sensing device includes a sharp tip and the distal end of the needle is blunted so that, in the insertion configuration, the sharp tip of the pressure sensing device is housed within the In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  Such a modification would provide the obvious advantage of protecting the inner channel of the endoscope with the needle and then advancing the pressure sensing device when it is ready to sense the pressure.
For claim 22, Schulman and Burkett do not expressly disclose a stylet sized and shaped to be inserted through the channel of the needle, the stylet being longitudinally movable relative to the needle between an insertion configuration and a piercing configuration.
However, Toomey teaches a stylet (110) sized and shaped to be inserted through the channel of the needle (see Fig. 2A), the stylet being longitudinally movable relative to the needle between an insertion configuration and a piercing configuration (para [0020] and [0022], the diameter of the stylet being slightly smaller than the inner diameter of the needle).
It would have been obvious to a skilled artisan to modify Schulman to include a stylet sized and shaped to be inserted through the channel of the needle, the stylet being longitudinally movable relative to the needle between an insertion configuration and a piercing configuration, in view of the teachings of Toomey, for the obvious advantage of selectively stiffening the needle.
For claim 26, Schulman does not expressly disclose wherein the body of the pressure sensing device includes a through hole extending laterally through the distal portion of the body so that a distal face of the sensor is exposed to a flow of fluid passing through the through hole.
However, Burkett teaches wherein a body of a pressure sensing device includes a through hole (150) extending laterally through the distal portion of the body so that a distal face of the sensor is exposed to a flow of fluid passing through the through hole (as can be seen in Fig. 1).

For claim 37, Schulman further discloses wherein, the pressure sensor is attached to the pressure sensing device (“this wire has a pressure sensor 3 cm from the tip,” page 818, left column, fourth paragraph) so that when the pressure sensing device is in the pressure sensing configuration, the pressure sensor is moved distally past the distal end of the body (Examiner’s Note: functional language, i.e., capable of) (“a pressure sensor 3 cm from the tip and therefore was extruded this distance after puncture,” page 818, left column, fourth paragraph).
Schulman does not expressly disclose that the pressure sensor is attached to the pressure sensing device via a connection cable.
However, Burkett teaches a sensor (160) connected to a pressure sensing device (as can be seen in Fig. 5) via a connection cable (140) (see Fig. 5) (also see para [0042]-[0043]).
It would have been obvious to a skilled artisan to modify Schulman such that the pressure sensor is attached to the pressure sensing device via a connection cable, in view of the teachings of Burkett, because such a modification would be the simple substitution of a wired configuration for Sculman’s wireless configuration that would lead to the predictable result of transmitting the pressure data.
For claim 38, Schulman further discloses wherein, the pressure sensor falls away (Examiner’s Note: functional language/intended use, i.e., capable of) from a longitudinal axis of the pressure sensing device when in the pressure sensing configuration (“[t]he pressure wire was continuously advanced through the FNA needle until the floppy tip extruded from the needle…,” “Results,” first paragraph).
Claim(s) 21 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman in view of Burkett and Toomey, and further in view of U.S. Patent Application Publication No. 2011/0144440 to Cropper et al. (hereinafter “Cropper”).
For claim 21, Schulman further discloses wherein, in the pressure sensing configuration, the distal end of the body is moved distally past the distal end of the needle via a predetermined distance (“this wire has a pressure sensor 3 cm from the tip and therefore was extruded this distance after puncture,” page 818, left column, fourth paragraph).
Schulman, Burkett, and Toomey do not expressly disclose the pressure sensing device including fins coupled to the body so that the fins are movable between a first configuration, in which the fins are constrained toward an exterior surface of the body in the insertion configuration, and a second configuration, in which the fins are moved radially outward to engage a portion of the needle in the pressure sensing configuration.
However, Cropper teaches fins (246) that are movable between a first configuration, in which the fins are constrained toward an exterior of a body in an insertion configuration (as can be seen in Fig. 7B), and a second configuration, in which the fins are moved radially outward (as can be seen in Fig. 7A).
It would have been obvious to a skilled artisan to modify Schulman to include the pressure sensing device including fins coupled to the body so that the fins are movable between a first configuration, in which the fins are constrained toward an exterior surface of the body in the insertion configuration, and a second configuration, in which the fins are moved radially outward to engage a portion of the needle in the pressure sensing configuration, in view of the teachings of Cropper, for the obvious advantage of being able to anchor the body so the needle in Schulman.
For claim 36, Schulman further discloses wherein, in the pressure sensing configuration, the distal end of the body is moved distally past the distal end of the needle via a predetermined distance 
Schulman does not expressly disclose the body of the pressure sensing device including fins configured to engage a portion of the needle in the pressure sensing configuration.
However, Cropper teaches fins (246) configured to (Examiner’s Note: functional language, i.e., capable of) engage a portion of the needle in the pressure sensing configuration (as can be seen in Figs. 7A-7B).
It would have been obvious to a skilled artisan to modify Schulman to include the body of the pressure sensing device including fins configured to engage a portion of the needle in the pressure sensing configuration, in view of the teachings of Cropper, for the obvious advantage of being able to anchor the body so the needle in Schulman.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman in view of Burkett and Toomey, and further in view of U.S. Patent Application Publication No. 2007/0106165 to Tulkki.
For claim 25, Schulman, Burkett, and Toomey do not expressly disclose wherein the sensor is mounted within a recess extending laterally into the body of the pressure sensing device along the distal portion thereof.
However, Tulkki teaches wherein a sensor (108) is mounted within a recess extending laterally into a body of the pressure sensing device along the distal portion thereof (as can be seen in Fig. 1).
It would have been obvious to a skilled artisan to modify Schulman wherein the sensor is mounted within a recess extending laterally into the body of the pressure sensing device along the distal portion thereof, in view of the teachings of Tulkki, because such a configuration is a suitable means by which Schulman’s sensor and pressure sensing device can collect pressure data.
Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered, but they are not persuasive.
With respect to the first argument, Schulman expressly discloses that the wire that is 3 cm from the tip “was extruded this distance after puncture” and “…the floppy tip extruded from the needle.”
With respect to the second argument, whether or not Schulman has “any figures depicting their system or how their system is used” does not address the merits of the rejection.  That is, there is no requirement that the examiner is aware of that requires the rejection to explain how the combination occurs.  That would appear to be a bodily incorporation of the references.
With respect to the third argument, the length of the device of Burkett is not being relied upon.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to the fourth argument, para [0005] states that “guide wires” have reduced performance characteristic.  Schulman is not directed to guidewires.
With respect to the fifth argument, this function is not realized in the claim language, nor in Schulman.  That is, the examiner is not aware of any disclosure in Schulman that requires taking readings at multiple locations along a blood vessel, and even if there was, such a disclosure would not need to be relied upon because it is not recited in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.